                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


 JOHNSON & JOHNSON
 INTERNATIONAL, et al.,

        Plaintiffs,

                 v.                      Civil No. 17-1405 (FAB)

 PUERTO RICO HOSPITAL      SUPPLY,
 INC., et al.,

        Defendants.


                          OPINION AND ORDER

BESOSA, District Judge.

     The Court granted defendant Puerto Rico Hospital Supply, Inc.

(“Hospital Supply”)’s motion to compel arbitration on July 10,

2017.   Johnson & Johnson Int’l v. P.R. Hosp. Supply, Inc., 358 F.

Supp. 3d 255 (D.P.R. 2017) (Besosa, J.)      The American Arbitration

Association   (“AAA”)   subsequently   issued   an   award   (hereinafter

“award”), finding in favor of Hospital Supply.          (Docket No. 92,

Ex. 2.)    Now before the Court is plaintiff Johnson          &   Johnson

International   (“J&JI”)’s motion to vacate the award pursuant to

the Puerto Rico Arbitration Act (“PRAA”), P.R. Laws Ann. tit. 32,

sections 3201 et. seq.     (Docket No. 100.)     Hospital Supply moves

to confirm the award pursuant to the Federal Arbitration Act

(“FAA”), 9 U.S.C. § 9.    (Docket No. 92.)   For the reasons set forth

below, J&JI’s motion to vacate the arbitration award is DENIED.
Civil No. 17-1405 (FAB)                                                           2

(Docket No. 100.)        Hospital Supply’s motion to confirm the award

is GRANTED. (Docket No. 92.) Accordingly, the award is CONFIRMED.

I.     Background

       J&JI is a wholly owned subsidiary of Johnson & Johnson, a

manufacturer       and   supplier    of   healthcare   products    and    medical

devices.     (Docket No. 1 at pp. 2-3.)          Hospital Supply distributes

surgical supplies, monitoring equipment and high-tech radiology

machines to public and private hospitals in Puerto Rico.                   Id. at

p. 3.

       For   more    than    fifty     years,    Hospital    Supply      and    its

predecessors served as the exclusive distributors of Johnson &

Johnson products in Puerto Rico.             (Docket No. 1 at p. 4.)             The

parties deviated from this practice in 2005, however, by entering

into    a    non-exclusive          distribution    agreement      (the        “2005

agreement”).       (Docket No. 19, Ex. 1 at p. 18.)         The 2005 agreement

includes     a    limited    selection      of   surgical    products      (i.e.,

dermabond, surgifoam, and ultrapro).             Id. at p. 19.    J&JI reserved

the right “to sell or offer to sell the Contract Products in

[Puerto Rico]” in conjunction with Hospital Supply.               Id. at p. 2.

The exclusive agreements remained in force with respect to other

products.        (Docket No. 1 at p. 4) (citing the December 6, 1990

agreement    regarding      disinfecting     products,   topical      absorbable

hemostats, and closed wound drainages).
Civil No. 17-1405 (FAB)                                                      3

       A.    The Law 75 Dispute

             The   distribution    relationship     between     the   parties

deteriorated after Hospital Supply “repeatedly failed to pay its

invoices [in violation of the] 90-day payment terms.” Id. at p. 5.

On March 28, 2017, J&JI commenced a civil action against Hospital

Supply pursuant to Puerto Rico Law 75, also known as the Dealers’

Act.     Id.; P.R. Laws Ann. tit. 10, § 278a. 1          Law 75 serves “to

protect the interest of commercial distributors working in Puerto

Rico.”      Gemco Latinoamericana, Inc. v. Seiko Time Corp., 623 F.

Supp. 912, 918 (D.P.R. 1985) (Laffitte, J.); R.W. Int’l Corp. v.

Welch Foods, 88 F.3d 49, 51 (1st Cir. 1996) (“The Puerto Rico

Legislature enacted Law 75 believing that traditional contract-

law principles had not afforded local dealers adequate protection

from arbitrary dealer-contract terminations by larger, primarily



1J&JI and Ethicon, Inc. (“Ethicon”) filed the complaint against Hospital Supply
and Customed, Inc. (“Customed”). (Docket No. 1.) Hospital Supply and Customed
are affiliated corporations. Id. J&JI and Ethicon are wholly owned subsidiaries
of Johnson & Johnson. (Docket No. 1 at pp. 2—3). Ethicon and Customed are not
parties to the 2005 agreement. (Docket No. 19, Ex. 1.) Consequently, the AAA
arbitration pertains solely to J&JI and Hospital Supply. Customed and Ethicon
are relevant, however, to the Court’s jurisdictional analysis. This analysis
requires the Court to determine whether it “would have jurisdiction, save the
arbitration agreement, over a suit arising out of the controversy between the
parties.” Ortíz-Espinoza v. BBVA Sec. of P.R., Inc., 852 F.3d 36, 43-44 (1st
Cir. 2017) (internal quotation omitted) (citing Vaden v. Discover Bank, 556
U.S. 49, 70 (2009)).        J&JI and Ethicon invoke the Court’s diversity
jurisdiction. Id. at p. 2; see 28 U.S.C. § 1332. Hospital Supply and Customed
are incorporated and have principal places of business in Puerto Rico. Id. at
p. 3. J&JI and Ethicon are incorporated and have principal places of business
in New Jersey. Id. According to the complaint, Hospital Supply and Customed
owe J&JI and Ethicon $4,244,725.81 in unpaid invoices. Id. at p. 10. The Court
is satisfied that, based on the allegations set forth in the complaint,
diversity jurisdiction exists in this civil action.
Civil No. 17-1405 (FAB)                                                             4

mainland-based          principals     which   normally       enjoy   a    superior

bargaining position.”).           The statute provides that:

       [in the absence of a] clause reserving to the parties
       the   unilateral  right   to  terminate   the   existing
       [distribution] relationship, no principal or grantor may
       directly or indirectly perform an act detrimental to the
       established relationship or refuse to renew said
       contract in its normal expiration, except for just
       cause.

P.R. Laws Ann. tit. 10, § 278a. 2          Just cause is the “noncompliance

of any of the essential obligations of the sales representation

contract by the sales representative, or any act or omission on

his/her     part   that    may    adversely    affect   the    interests     of   the

principal or grantor.”           Laws P.R. Ann. tit. 10, § 279d. J&JI seeks

a declaratory judgment holding that Hospital Supply’s failure to

“pay   dozens      of    outstanding    invoices”   constitutes       just    cause

pursuant to Law 75.         (Docket No. 1 at p. 11.)

       B.    The Law 75 Dispute is Subject to Arbitration

             The    2005    agreement    contains   an    arbitration      clause,

requiring Hospital Supply and J&JI to submit any “dispute [that]

cannot be settled through negotiation” to the American Arbitration

Association.       (Docket No. 19, Ex. 1 at p. 17.)              Hospital Supply

moved to compel arbitration pursuant to the Federal Arbitration

Act (“FAA”), 9 U.S.C. sections 1 et seq.                 (Docket No. 19.)         The



2The parties concur that “Law 75 applies to the 2005 Contract.” (Docket No. 92,
Ex. 6 at p. 2, see Stipulated Fact No. 2.)
Civil No. 17-1405 (FAB)                                                              5

FAA    mandates     district         courts    to    compel arbitration     when    the

parties    have     signed       a    valid     arbitration agreement governing

the issues in dispute.                9 U.S.C. §         4; Dean Witter Reynolds,

Inc. v. Byrd, 470 U.S. 213, 218 (1985). The Court granted Hospital

Supply’s motion to compel arbitration of the 2005 agreement.

Johnson & Johnson Int’l, 258 F. Supp. 3d at 264. 3                        The claims

pertaining     to   the   exclusive           distribution    agreements,   however,

remained before this Court.

            Two months after the order to arbitrate, J&JI terminated

“all    distribution      agreements”           because      Hospital   Supply     owed

$3,774,982.80 in unpaid invoices.                   (Docket No. 73, Ex. 1 at p. 3.)

The termination notice, however, purported to exclude the 2005

agreement.        Id. (“[Hospital Supply] is authorized to continue

selling, on a non-exclusive basis, only the limited products

covered   by   Exhibit       A   to     the    2005    Non-Exclusive    Distribution

Agreement.”).       Hospital Supply argued, however, that J&JI “clearly

and decisively intended and acted to terminate all of the contracts

with [Hospital Supply] to appropriate [Hospital Supply’s] sales



3 The Court granted Hospital Supply’s motion to stay this action pending
publication of the arbitration award. Johnson & Johnson Int’l, 258 F. Supp. 3d
at 264.   Subsequently, Hospital Supply filed a bankruptcy petition.    Docket
No. 88; see In re P.R. Hospital Supply, Inc., Case No. 19-1022-ESL 11. The
Court stayed this action pursuant to 11 U.S.C. § 362. (Docket No. 89.) After
the arbitration panel issued the award, the bankruptcy court granted relief
from the automatic stay “to allow [J&JI] to request judicial review, and for
[Hospital Supply] to request the confirmation, of the award issued in the
arbitration between [the parties].” (Docket No. 90, Ex. 1.)
Civil No. 17-1405 (FAB)                                                        6

and clientele” without just cause in contravention of Law 75.

(Docket No. 92, Ex. 6 at p. 22.)

      C.    The Arbitration Award

            The arbitration panel reviewed written submissions from

the parties, deposition transcripts, the distribution agreements,

product    invoices,     e-mail    correspondence,     internal      business

documents, and conducted a seven-day hearing.                (Docket No. 92,

Ex. 2 at p. 2.) 4   Ultimately, Hospital Supply prevailed.           Id. 5    The

arbitration award set forth three principal conclusions:             (1) J&JI

terminated the 2005 agreement, (2) J&JI failed to demonstrate just

cause, and (3) Hospital Supply is entitled to $1,095,528.60 in

damages.    Id.




            1.    Termination of the 2005 Agreement

                  The   arbitration   panel    held   that    J&JI   “in     fact

terminated the 2005 contract with [Hospital Supply].”                  Id. at



4 The arbitration panel consisted of retired United States District Judge José
A. Fusté and two private attorneys, Manuel San Juan and Edgardo Cartagena.
(Docket No. 19, Ex. 1 at pp. 62—63.)

5J&JI asserted a counterclaim before the arbitration panel for the collection
of monies, alleging that Hospital Supply “owed $653,918.83 for products sold
and delivered under the 2005 Non-Exclusive Distribution Agreement.” (Docket
No. 100, Ex. 12 at p. 22.) J&JI failed to introduce “documentary evidence of
account statements to support the specific amount claimed.” (Docket No. 92,
Ex. 2 at p. 59.) Accordingly, the panel dismissed J&JI’s counterclaim. Id. at
p. 61.
Civil No. 17-1405 (FAB)                                                   7

pp. 2—3.    Although   the   termination   notice   excluded    the    2005

agreement, J&JI nevertheless instructed Hospital Supply “to return

all of its excess inventory of Johnson & Johnson products, and

flatly prohibited [Hospital Supply]          from   accepting    any    new

orders from customers for the sale of any products of J&JI brands.”

Id. at p. 18.     Hospital Supply complied with J&JI’s request,

returning 14 pallets of medical supplies to J&JI on September 21,

2017 without differentiating between exclusive and non-exclusive

products.   Id. at pp. 18 and 23.     Moreover, J&JI requested that

the Court issue a declaratory judgment regarding “just cause to

terminate all the agreements and commercial relationships between

the parties.”   Id. at p. 26.      J&JI’s actions contradicted the

termination notice, persuading the arbitration panel that its

“intention in 2017 was simply to terminate all commercial relations

with [Hospital Supply] and move from an indirect to a direct sales
Civil No. 17-1405 (FAB)                                                       8

strategy,    completely    cutting    out   [Hospital     Supply]    from   the

equation.”    (Docket No. 92, Ex. 2 at p. 31.) 6

            2.    Just Cause to Terminate the 2005 Agreement

                  J&JI shouldered the burden of demonstrating that

Hospital Supply’s failure to remit timely payments constituted

just cause pursuant to Law 75.          P.R. Laws Ann. tit. 10, § 278a;

Warner Lambert Co. Chicle Co. Div. v. Super. Ct. of P.R., 101

D.P.R. 378, 1973 PR Sup. LEXIS 203 (Offic. Trans.) (May 9, 1973)

(holding that just cause is an affirmative defense pursuant to Law

75); V. Suárez & Co. v. Dow Brands, Inc., 337 F.3d 1, 6 (1st Cir.

2003).   The 90-day payment term stipulated that:

      If [Hospital Supply] fails to pay an invoice for any
      Contract Products (except in the case of disputed
      invoices which had not been reconciled by both Parties)
      within [90 days], such non-payment shall constitute a
      material breach of this Agreement and [J&JI] shall be
      entitled (without prejudice to any other right or remedy
      it may have) to . . . terminate this Agreement.




6 Edgardo Cartagena issued a dissenting opinion. (Docket No. 92, Ex. 3.) He
disagreed with the majority’s determination that J&JI terminated the 2005
agreement. Id. at p. 6. Because the 2005 agreement was non-exclusive, Cartagena
argued, “J&JI could already sell [the] 2005 Agreement products to customers
directly and realize the subject profits without terminating [Hospital Supply].”
Id. at p. 8. Moreover, J&JI explicitly excluded the 2005 agreement from the
termination notice. Id. at p. 7. The circumstantial evidence cited by the
majority, according to Cartagena, “sounds like a case of constructive
termination,” a separate cause of action falling beyond the scope of Law 75.
Id. at p. 12; citing Casco, Inc. v. John Deere Constr. & Forestry Co., Case
No. 13-1325, 2017 U.S. Dist. LEXIS 54045 *9 (Mar. 30. 2017) (“The court
dismissed the claim under Rule 50 because Law 75 does not recognize constructive
termination as a separate claim.”) (Delgado-Hernández, J.).
Civil No. 17-1405 (FAB)                                                      9

(Docket No. 19, Ex. 1 at p. 5.)          Because Hospital Supply violated

the 90-day payment provision, J&JI argued, it terminated the 2005

agreement with just cause.            Docket No. 92, Ex. 6 at p. 62; see

Freightliner LLC v. P.R. Truck Sales, Inc., 399 F. Supp. 2d 57, 75

(D.P.R. 2005) (noting that the “consistent failure to pay past-

due invoices has been held to violate an essential obligation of

any business relationship”) (Vélez-Rivé, Mag. J.).

                   The majority of the panel disagreed.         It concluded

that the 90-day payment provision is not an essential obligation

of the 2005 agreement.           (Docket No. 92, Ex. 2 at p. 33.)          J&JI

permitted Hospital Supply to “pay its debts eventually, as it did

with virtually all other purchasers of its products in the Puerto

Rico market.”      Id.    The award relied significantly on Biomedical

Instrument & Equip. Corp. v. Cordis Corp., 797 F.2d 16 (1st Cir.

1986).     Id. at p. 32.          In Cordis Corp., a Puerto Rico sales

representative commenced a Law 75 action against the principal.

Id. at 17.      The district court granted the principal’s motion for

summary judgment because the sales representative “typically and

continuously ran an overdue (beyond 90 days) balance.”               Id.   The

First Circuit Court of Appeals reversed and remanded the action

for further proceedings, holding that the sales representative

raised genuine issues of material fact suggesting that “its duty

to   pay   on   time,    while   an   obligation,   was   not   an   essential
Civil No. 17-1405 (FAB)                                                                 10

obligation of its contract.”               Id.     Like the principal in Cordis

Corp.,   J&JI    “never         strictly     enforced”        the      90-day   payment

provision.      (Docket No. 92, Ex. 2 at p. 34.)                     Accordingly, the

failure to comply with a non-essential obligation of the 2005

agreement    served        as   an    insufficient        basis   to      terminate    the

distribution relationship.

                     The    record     demonstrated        that     the    reason     J&JI

terminated     the     2005     agreement        (i.e.,    untimely        payment)    was

pretextual, obscuring J&JI’s desire to implement a direct sales

model in Puerto Rico.            Id. at p. 35.        See Waterproofing Sys. v.

Hyrdo-Stop, Inc., 440 F.3d 24, 30 (1st Cir. 2006) (holding that

“[the principal’s] claim of just cause on the basis of late

payments was merely a pretext for abrogating the Distribution

Agreement”).           J&JI’s        2015-2018     business         plan    “identified

competitor’s direct sales to health care providers as a threat and

suggested that [J&JI] needed to sell direct as well to be able to

compete effectively.”           (Docket No. 92, Ex. 2 at p. 37.)                Hospital

Supply offered J&JI a payment and performance bond, “the equivalent

of having cash on hand to collect in case of a default in payment.”

Id. at pp. 3 and 5.             J&JI rejected this offer without serious

consideration.        Id. at p. 4.         In 2017, J&JI commended its lead

officer in Puerto Rico for “[moving] the organization from an

indirect to a direct model.”               (Docket No. 92, Ex. 2 at p. 20.)
Civil No. 17-1405 (FAB)                                                       11

The evidence “strongly suggest[ed] the existence of a plan to

completely cut out [Hospital Supply] as a distributor of J&JI

products in the Puerto Rico market.”               (Docket No. 92, Ex. 2 at

pp. 29—30.)         Accordingly,     the   panel    held   J&JI    liable    for

terminating the 2005 agreement without just cause.

            3.      Damages

                    Termination of a distribution agreement without

just cause is “a tortious act.”            Laws P.R. Ann. tit. 10, § 279c.

Consequently, J&JI is required to “compensate [Hospital Supply] to

the extent of the damages caused to [it].”             Id; see IOM Corp. v.

Brown Forman Corp., 627 F.3d 440, 445 (1st Cir. 2010) (“If the

principal terminates its commercial relationship with an exclusive

sales representative without just cause, it is liable for the

damages caused.”). Law 75 also permits the “granting of attorney’s

fees to the prevailing party, as well as reasonable reimbursement

of the expert’s fees.”        Laws P.R. Ann. tit. 10, § 278e.

                    The Puerto Rico legislature set out “guidelines for

the fixing of the damages” in Law 75 actions.                Marina Inds. v.

Brown Boveri Corp., 114 D.P.R. 64, 1983 PR Sup. LEXIS 65 (Offic.

Trans.) (Mar. 13, 1983); Computec Sys. Corp v. Gen. Automation,

Inc., 599 F. Supp. 819, 826 (D.P.R. 1984) (holding that Law 75

“provides     for    the   liberal    interpretation       [of    damages]   in

furtherance of the remedial considerations behind it.”) (Cerezo,
Civil No. 17-1405 (FAB)                                                          12

J.). 7     The panel considered these guidelines, reviewed financial

statements, and heard testimony from expert witnesses.                      (Docket

No. 92, Ex. 2 at pp. 52—54.)                 Hospital Supply received the

following award:

               Lost Profits: $277,537.00

               Inventory: $186,767.34

               Attorney’s Fees: $464,126.25

               Expert Witness Fees: $69,361.38

               Litigation Costs: 8 $19,910.81

               American Arbitration Association Fees: 9 $11,200.00




7   Damages are based on the following factors:

         (a)   The actual value of the amount expended by the dealer in
               the acquisition and fitting of premises, equipment,
               installations, furniture and utensils, to the extent that
               these are not easily and reasonably useful to any other
               activity in which the dealer is normally engaged.

         (b)   The cost of the goods, parts, pieces, accessories and
               utensils that the dealer may have in stock, and from whose
               sale or exploitation he is unable to benefit.

         (c)   The good will of the business, or such part thereof
               attributable to the distribution of the merchandise or to
               the rendering of the pertinent services, said good will to
               be determined by taking into consideration [enumerated]
               factors.

Laws P.R. Ann. tit. 10, § 278(b).

8 Litigation costs include the fees for photocopies, depositions, hearings,

transcripts, and administrative support. (Docket No. 92, Ex. 2 at p. 58.)
9 The 2005 agreement authorizes the panel to “award the costs and expenses of

the arbitration as provided in the AAA Rules.” (Docket No. 19, Ex. 1 at p. 18.)
Civil No. 17-1405 (FAB)                                                       13

            Panel Fees (Pro Rata Share): 10 $66,625.90

            6.25% Interest: 11 $89,069.51
            ___________________________________________
            Total Due to Hospital Supply: $1,184,598.19

Id. at pp. 61—62.      This award reflects the damages sustained by

Hospital Supply solely with respect to the 2005 agreement.              Id.

II.   The Federal Arbitration Act and the Puerto Rico Arbitration
      Act

      Hospital   Supply    moved    to   confirm   the   arbitration    award

pursuant to the Federal Arbitration Act.           (Docket No. 92, Ex. 2 at

p. 7 (citing 9 U.S.C. § 9)). 12          J&JI moved to vacate the award,

however,    arguing    that   the   Puerto    Rico    Arbitration    Act      is

applicable.    (Docket No. 100 at p. 6.)        Both statutes provide for

the enforcement of arbitration awards.         See 9 U.S.C. §§ 9—11; Laws

P.R. Ann. tit. 32, § 3221.

      Congress enacted the FAA in 1925 to establish arbitration as

a legitimate alternative to federal litigation, setting forth “one

of the narrowest standards of judicial review in all of American


10 Arbitrators “receive compensation at a rate to be suggested by the AAA
regional office.” Am. Arbitration Ass’n, Rules and Mediation Procedures, p. 36
(2013) (available at https://www.adr.org/Rules) (last visit Sept. 25, 2019).

11The interest rate is set by the Puerto Rico Office of the Commissioner of
Financial Institutions. (Docket No. 92, Ex. 2 at p. 61.)

12The FAA states that “at any time within one year after the award is made any
party to the arbitration may apply to the court” to confirm, vacate or modify
the award. 9 U.S.C. § 9. The arbitration panel issued the award on May 2,
2019. (Docket No. 19, Ex. 1.) Hospital Supply moved to confirm the award on
July 10, 2019. (Docket No. 92.) J&JI moved to vacate the award on August 2,
2019. (Docket No. 100.) Accordingly, both motions are timely.
Civil No. 17-1405 (FAB)                                                      14

jurisprudence.”       UMASS Mem. Med. Ctr., Inc. v. United Food &

Commer. Workers Union, Local 1445, 527 F.3d 1, 6 (1st Cir. 2008)

(affirming denial of motion to vacate an arbitration award because

the plaintiff “fail[ed] to meet the exceedingly high threshold for

judicial interference with arbitral awards”). 13

      The FAA and the PRAA contain similar standards of review.

Indeed, the FAA served as a prototype for the PRAA.             See Universal

Ins. Co., Inc. v. Warrantech Consumer Prod. Servs., Inc., 849 F.

Supp. 2d 227 (D.P.R. 2012) (“Not only is the PRAA modeled after

the FAA, but it tracks it closely as well.”) (Casellas, J.). 14

Courts construe the PRAA narrowly, holding that revocation of an

arbitration award is inappropriate “unless . . . there is alleged

fraud, misconduct, or the commission of gross or prejudicial error

equivalent to a violation of the right to a due process of law.”

P.R. Hous. Auth., 82 D.P.R. 344; Febus v. MARPE Constr. Corp., 135

D.P.R. 206, 1994 PR Sup. LEXIS 224 (Offic. Trans.) (Feb. 25, 1994)

(“[The arbitrator’s] findings of fact and of law are final and not


13See First State Ins. v. Nat’l Case. Co., 781 F.3d 7, 11 (1st Cir. 2015) (“Put
another way, as long as an arbitration award draws its essence from the
underlying agreement, it will withstand judicial review – and it does not matter
how good, bad, or ugly the match between the contract and the terms of the award
may be.”) (quotation omitted) (citing Oxford Health Plans LLC v. Sutter, 569
U.S. 564, 573 (2013)).

14See P.R. Hous. Auth. v. Super. Ct. of P.R., 82 D.P.R. 344, 1961 PR Sup. LEXIS
343 (Offic. Trans.) (Apr. 11, 1961) (“The provisions of [the PRAA] are
substantively patterned on the arbitration legislation of California and on
similar laws of other states, on the New York proceedings, and on the United
States Arbitration Act.”).
Civil No. 17-1405 (FAB)                                                      15

subject to judicial review, even if the arbitrator had erred in

weighing the facts and the applicable law, and even if the court

would have concluded otherwise.”).

      J&JI contends that the PRAA sets forth a more searching

standard of review than the FAA, akin to the deference courts

confer to administrative agencies.            Docket No. 100 at p. 7; see

Unión de la Industria Licorera de Ponce v. Destilería Serrallés,

116 D.P.R. 348, 1985 PR Sup. LEXIS 88 (Offic. Trans.) (Apr. 23,

1985); Constructora Estelar v. Autoridad de Edificios Públicos,

183   D.P.R.    1    (2011)     (noting   that   the   standard    of   review

corresponding       to    the   “accordance   with   the   law”   language   is

“analogous to that of administrative decisions”). 15               The Puerto

Rico Supreme Court has, in fact, held that courts may “review the

legal merits of the [arbitration] award” when “the parties agreed

in their submission agreement that the award would be in accordance

with the law.”           Constructora Estelar, 183 D.P.R. 1; see Jorge

García, Commercial Arbitration in Puerto Rico After Hall Street,

87 Rev. Jur. U.P.R. 236, 243 (2018) (noting that “[despite] the

exclusive language of [the PRAA], the parties to an arbitration


15J&JI submitted official English translations of Constructora Estelar, 183
D.P.R. 1, and Destilería Serrallés, 116 D.P.R. 348. (Docket No. 134, Exs. 3
and 5.) The Supreme Court of Puerto Rico has “reiterated on countless occasions
that the decisions of administrative forums enjoy a presumption of regularity
and correctness.”   Segarra v. State Ins. Fund Corp, 188 D.P.R. 252, 2013 PR
Sup. LEXIS 38 (Offic. Trans.) (Mar. 19, 2013) (internal quotation omitted).
Administrative decisions must, however, “[yield] in the face of an unreasonable
or illegal action.” Id. (citing Pacheco v. Estancias, 160 D.P.R. 409 (2003)).
Civil No. 17-1405 (FAB)                                                               16

may also contractually expand the scope of judicial review and

grounds for vacating awards provided in the Act”).                       The Court need

not address this augmented standard of review, however, because

the PRAA is inapposite.

       A.   The FAA is Applicable

            The       FAA    is   an   expansive      statute,     encompassing      any

“contract evidencing a transaction involving commerce to settle by

arbitration       a    controversy          arising   out    of   such    contract   or

transaction.”         9 U.S.C. § 2; Rivera-Colón v. AT&T Mobility P.R.,

Inc., 913 F.3d 200, 207 (1st Cir. 2019) (noting that “the existence

of an enforceable agreement to arbitrate is the first needed step

to trigger the FAA’s protective reach”) (citation omitted).                          The

term    “commerce”          refers     to    financial      transactions     conducted

“between any such Territory [of the United States] and any State

or foreign nation.”           9 U.S.C. § 1; Citizens Bank v. Alafabco, Inc.,

539 U.S. 52, 56 (2003) (“We have interpreted the term ‘involving

commerce’ in the FAA as the functional equivalent of the more

familiar term ‘affecting commerce’ – words of art that ordinarily

signal the broadest permissible exercise of Congress’ Commerce

Clause power.”).

            J&JI and Hospital Supply agreed to arbitrate disputes

arising from the 2005 agreement.                 Docket No. 19, Ex. 1 at p. 1;

Johnson & Johnson, Int’l, 258 F. Supp. 3d at 258.                             The 2005
Civil No. 17-1405 (FAB)                                                      17

agreement provided “for the sale and distribution of certain

products [i.e. medical supplies from the United States] in [Puerto

Rico].”      (Docket No. 19, Ex. 1 at p. 1.)             Consequently, the

agreement involves commerce, and the FAA is applicable.

           J&JI    maintains,   however,   that    the       2005     agreement

displaced the FAA.      (Docket No. 100 at p. 17; citing Volt Info.

Scis. v. Bd. of Trs., 489 U.S. 468, 479 (1989) (“Arbitration under

the [FAA] is a matter of consent, not coercion, and parties are

generally free to structure their arbitration agreements as they

see fit.”); Hall St. Assocs. LLC v. Mattel, Inc., 552 U.S. 576,

589 (2008) (“The FAA is not the only way into court for parties

wanting   review   of   arbitration   awards;     they    may       contemplate

enforcement under state statutory or common law, for example, where

judicial review of different scope is arguable.”).              The gravamen

of   J&JI’s    displacement     argument   concerns      a      choice-of-law

provision.    The parties stipulated that the 2005 agreement:

     shall be governed by and construed in all respects in
     accordance with the laws of the Commonwealth of Puerto
     Rico (which is declared to be the proper law of this
     Agreement) without regard to the principles of conflicts
     of law.

(Docket No. 19, Ex. 1 at p. 18.) According to J&JI, the “accordance

with the law” stipulation triggers the standard of review that

“would apply to administrative decisions.”            Docket No. 100 at

pp. 19—21.     Hospital Supply argues, however, that the choice-of-
Civil No. 17-1405 (FAB)                                                      18

law provision “cannot be presumed to apply the [PRAA].”                (Docket

No. 132 at p. 20.)      The Court agrees.

            The First Circuit Court of Appeals’ decision in Dialysis

Access Ctr., LLC v. RMS Lifeline, Inc. is dispositive.                932 F.3d

1 (1st Cir. 2019).      The American Health Lawyers Association issued

an arbitration award regarding a contractual dispute between a

health care provider and a management firm.               Id. at 2—3.       The

district court denied the medical care provider’s motion to vacate

the award, holding that the “FAA applied to the controversy.”               Id.

at 5.   On appeal, the medical care provider argued that the “PRAA,

not the FAA alone, should have governed the district court’s

standard of review of the arbitration decision.”             Id. at 6. 16   The

relevant choice-of-law clause provided that the contract was “to

be construed in accordance with the internal substantive laws of

the Commonwealth of Puerto Rico.”          Id. at 8.     The Dialysis court

emphasized that precedent from the First Circuit Court of Appeals

is unequivocal:     “[A] general choice-of-law contract provision is

not enough to displace the FAA’s standard of review.”               Id. at 10

(citing Ortiz-Espinosa v. BBCA Sec. of P.R., Inc., 852 F.3d 36, 42

(1st Cir. 2017) (holding that the FAA “may be displaced (if at


16Like J&JI, the medical care provider cited Constructora Estelar, 183 D.P.R. 1,
for the proposition that the district court “should have undertaken a standard
of review more akin to a judicial review of an administrative decision, which
permits some greater scrutiny of the merits of the award.” Dialysis Access
Ctr., LLC, 932 F.3d at 4.
Civil No. 17-1405 (FAB)                                                        19

all) only if the parties have so agreed explicitly”); P.R. Tel.

Co. v. U.S. Phone Mfg. Corp., 427 F.3d 21, 29 (1st Cir. 2005)

(holding that “the mere inclusion of a generic choice-of-law clause

within the arbitration agreement is not sufficient to require the

application of state law concerning the scope of review, since

there is a strong federal policy requiring limited review”)).

Accordingly, the medical care provider in Dialysis failed to

demonstrate an explicit displacement of the FAA.              Id. at 10.

              J&JI’s arguments are identical to those presented by the

medical care provider in Dialysis, and equally unpersuasive.                  932

F.3d 1. Absent from the 2005 agreement is an explicit displacement

of the FAA.       See UHC Mgmt. Co. v. Computer Sciences Corp., 148

F.3d   992,    997   (8th   Cir.   1998)   (“[We]   will    not   interpret    an

arbitration agreement as precluding the application of the FAA

unless the parties’ intent that the agreement be so construed is

abundantly     clear.”).       J&JI   posits   that   the   phrases   “in     all

respects” and “without regard to the principles of conflicts of

laws” compels “this Court to evaluate this petition pursuant to

Puerto Rico law and the prevailing Puerto Rico case law.”              (Docket

No. 100 at p. 20.)          J&JI conflates the substantive law with the

standard of review.         See Mastrobuono v. Shearson Lehman Hutton,

514 U.S. 52, 64 (1995) (holding that the “choice-of-law provision

covers the rights and duties of the parties, while the arbitration
Civil No. 17-1405 (FAB)                                                       20

clause      covers   arbitration;   neither   .   .   .   intrudes   upon    the

other.”).      The phrases “in all respects” and “conflicts of laws”

refer to the substantive law, constituting a “generic choice-of-

law provision” rather than an “opt-out of the FAA.”             See Oberwager

v. McKechnia Ltd., 351 Fed. Appx. 708, 711 (3rd Cir. Oct. 20,

2009). 17    In fact, courts have applied the FAA standard of review

despite the presence of a “conflicts of laws” provision.                    See,

e.g., Beumer Corp. v. ProEnergy Servs., LLC, 899 F.3d 564, 565

(8th Cir. 2018) (applying the FAA standard of review where the

parties specified that the “Agreement will be subject to, governed

by and construed in accordance with the laws of the State of

Missouri without giving effect to its conflicts of law rules.”);

Saturn Telecomms. Servs. v. Covad Communs. Co., 560 F. Supp. 2d



17Courts reject generic choice-of-law provisions as evidence that the parties
displaced the FAA. See, e.g., Ario v. Underwriting Members of Syndicate 53 at
Lloyds, 618 F.3d 277, 294 (“the arbitration shall be in accordance with the
rules and procedures established by the Uniform Arbitration Act as enacted in
Pennsylvania” did not displace the FAA); Action Indus. v. U.S. Fid. & Guar.
Co., 358 F.3d 337, 340—343 (5th Cir. 2004) (“the law of the State of Tennessee
shall govern the execution and performance of this agreement when accepted as
herein provided”); Volk v. X-Rite, Inc., 599 F. Supp. 2d 1118, 1123—1125 (S.D.
Iowa 2009) (“To the extent not otherwise displaced by applicable law, this
Agreement shall be governed by and interpreted and construed in accordance with
the laws of the State of Michigan . . . The award shall be final and judgment
upon the award rendered may be entered in any court having jurisdiction.”). An
explicit expression by the parities that state law governs the arbitral standard
of review is necessary. See e.g., Johnson v. Gruma Corp., 614 F.3d 1062 (9th
Cir. 2010) (holding that the parties displaced the FAA by stipulating that the
arbitration be “conducted and subject to enforcement pursuant to the provisions
of the California Code of Civil Procedure sections 1280 through 1295, or other
applicable law”); Foulger-Pchratt Residential Constr., LLC v. Madrigal Condos,
LLC., 779 F. Supp. 2d 100, 108—111 (D.D.C. 2011) (same, “this agreement to
arbitrate shall be specifically enforced pursuant to and interpreted under the
laws of the District of Columbia.”)
Civil No. 17-1405 (FAB)                                                             21

1278, 1282 (S.D. Fla. 2008); Amerix Corp. v. Jones, 457 Fed. Appx.

287, 289 (4th Cir. Dec. 9, 2011).

              The structure and organization of the 2005 agreement

underscores      that    the    choice-of-law       provision     cited    by    J&JI

pertains solely to the substantive law, not judicial review of the

arbitration award.       The “Governing Law” provision is set forth in

section 30, after the “Dispute Resolution and Arbitration” clause

in section 29.       (Docket No. 19, Ex. 1 at pp. 17—18.)           Section 29(b)

states that the “arbitrators shall decide the dispute in accordance

with    the   law    governing    this     Agreement.       The    award    of    the

arbitration may be entered in any court of competent jurisdiction.”

Id. at p. 17.        The “in accordance with the law” condition extends

to     the    arbitration      panel,      not    the    “court    of     competent

jurisdiction.”       See Dialysis, 932 F.3d at 8 (affirming application

of the FAA standard of review despite an “in accordance with the

law” provision in the agreement).                 That the parties placed the

choice-of-law and arbitration provisions in separate subsections

bolsters the Court’s conclusion that the FAA, rather than the PRAA,

is applicable.

              J&JI   cites     Universal    for    the   proposition      that    the

parties intended to substitute the PRAA for the FAA.                            Docket

No. 143 at p. 5; citing 849 F. Supp. 2d 227.                 In Universal, the

prevailing party in an arbitration moved to confirm the award
Civil No. 17-1405 (FAB)                                                        22

pursuant to the FAA.       Id. at 231.      The opposing party asserted,

however, that the PRAA standard of review applied because the

parties “agreed that Puerto Rico’s substantive law would govern

the arbitration process.”           Id. at 230.      The Universal court

reviewed the award pursuant to the PRAA “as well as case law under

the FAA,” holding that the “grounds for vacating an arbitration

award   are   identical   under     both   statutes.”        Id.   at    p.   235.

Universal is distinguishable because the FAA and the “accordance

with the law” standards of review are vastly different.                 Notably,

Universal predates Dialysis by seven years.                  Subsequent First

Circuit   Court    of     Appeals    jurisprudence      is     authoritative,

establishing that “a general choice-of-law contract provision is

not enough to displace the FAA’s standard of review.”                   Dialysis,

932 F.3d at 10.    Accordingly, application of the PRAA standard of

review is inappropriate.

III. The Federal Arbitration Act Standard of Review

     The Court “must” confirm an award “unless [it] is vacated,

modified, or corrected.”      9 U.S.C. § 9; see FleetBoston Fin. Corp.

v. Alt, 638 F.3d 70, 78 n.8 (1st Cir. 2011) (“The Supreme Court

has made clear that, absent vacating or modifying an award under

[the FAA], an arbitral award must be enforced.”).             Sections 10 and

11 of the FAA set forth an “extremely narrow and exceedingly

deferential” standard of review.            Bull HN Info. Sys. Inc. v.
Civil No. 17-1405 (FAB)                                                        23

Hutson, 229 F.3d 321, 330 (1st Cir. 2000); Teamsters Local Union

No.   42    v.   Spervalu,    Inc.,   212   F.3d   59,   61    (1st   Cir.   2000)

(“Arbitral awards are nearly imperious to judicial oversight.”)

(citation omitted).       Pursuant to section 10 of the FAA, the Court

may vacate an arbitration award:

      (1)    where the award was procured by corruption, fraud,
             or undue means;

      (2)    where there was evident partiality or corruption in
             the arbitrators, or either of them;

      (3)    where the arbitrators were guilty of misconduct in
             refusing to postpone the hearing, upon sufficient
             cause shown, or in refusing to hear evidence
             pertinent and material to the controversy; or of
             any other misbehavior by which the rights of any
             party have been prejudiced; or

      (4)    where the arbitrators exceeded their powers, or so
             imperfectly executed them that a mutual, final, and
             definite award upon the subject matter submitted
             was not made.

9 U.S.C. § 10(a).      Section 11 permits the modification of an award

in three circumstances:         (1) when “there is an evident material

miscalculation of figures or an evident material mistake in the

description of any person, thing or property,” (2) the award

concerns “a matter not submitted” to the arbitration panel, or

(3) where “the award is imperfect in matter of form not affecting

the merits of the controversy.”          9 U.S.C. § 11.       Sections 10 and 11

are    the       “exclusive    grounds      for    expedited      vacatur     and

modification.”       Hall St. Assocos., LLC, 552 U.S. at 584; Kashner
Civil No. 17-1405 (FAB)                                                     24

Davidson Sec. Corp. v. Mscisz, 601 F.3d 19, 22 (1st Cir. 2010)

(holding that “the grounds for prompt vacatur or modification of

an arbitral award enumerated in the [FAA] are exclusive and may

not   be   supplemented   by   contract”);   see    Keebler   Co.    v.   Truck

Drivers, 247 F.3d 8, 10 (1st Cir. 2001) (“[D]isputes that are

committed by contract to the arbitral process almost always are

won or lost before the arbitrator.           Successful court challenges

are few and far between.”).

      A.    Manifest Disregard of the Law

            J&JI invokes the manifest disregard of the law doctrine

as an alternative standard of review.         (Docket No. 100 at p. 40.)

This doctrine is a judicial construct.          Wilko v. Swan, 346 U.S.

427, 436—37 (1953) (noting in dicta that “the interpretations of

the law by the arbitrators in contrast to manifest disregard are

not subject, in the federal courts, to judicial review for error

in interpretation”); see Stephen Hayford, A New Paradigm for

Commercial    Arbitration:      Rethinking    the    Relationship      Between

Reasoned Awards and the Judicial Standards for Vacatur, 66 GEO.

WASH. L. REV. 443, 465 (1998) (“Manifest disregard of the law is

the   seminal   nonstatutory     ground   for      vacatur    of    commercial

arbitration awards”).

            To prevail pursuant to the manifest disregard of the law

doctrine, J&JI must demonstrate that the “award is contrary to the
Civil No. 17-1405 (FAB)                                                      25

plain language of the contract, [or] it is clear from the record

that the arbitrator recognized the applicable law – and then

ignored it.”     Bull HN Info. Sys. Inc., 229 F.3d at 331; Cytyc Corp.

v. DEKA Prods., Ltd. P’ship, 439 F.3d 27, 33 (1st Cir. 2006)

(noting that the manifest disregard of the law doctrine “arises in

those rare cases in which it is clear from the record that

arbitrators     cavalierly    disregarded     applicable    law”)   (citation

omitted).      Manifest disregard of the law requires vacation of an

award that is:     (1) “unfounded in reason and fact,” (2) “based on

reasoning so palpably faulty that no judge, or group of judges,

ever could conceivably have made such a ruling,” or (3) “mistakenly

based on a crucial assumption that is concededly a non-fact.”

Zayas v. Bacardí Corp., 524 F.3d 65, 68 (1st Cir. 2008) (citation

omitted). 18



18 The First Circuit Court of Appeals “has yet to decide whether manifest
disregard of the law remains as a ground for vacatur” after the Supreme Court’s
decision in Hall Street. Mt. Valley Prop., 863 F.3d at 95; Dialysis Access
Ctr., LLC, 932 F.3d at 13 n.13 (Although the Supreme Court has queried whether
manifest disregard remains a viable route to vacatur . . . this court has
avoided answering the question and instead has assumed its continued
application.”); Ortíz-Espinosa, 852 F.3d at 46 (noting that the doctrine “has
been thrown into doubt by Hall Street, where the Supreme Court held that § 10
provides the FAA’s exclusive ground for expediated vacatur”) (internal citation
and quotation omitted).     Despite the uncertain future of this alternative
standard of review, the manifest disregard of the law doctrine remains binding
on this Court.    Consequently, the arbitration award remains subject to this
“judicial gloss.” Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662,
760 (2010); see e.g., Union Insular de Trabajadores Industriales y
Construccciones Electricas, Inc. v. Onelink Communs., 336 F. Supp. 3d 1, 4 n.1
(D.P.R. 2018) (“Since the First Circuit has not overruled the manifest-disregard
doctrine, this Court is bound by First Circuit precedent and enumerates all
grounds for review of the arbitration award.”) (Delgado-Colón, J.).
Civil No. 17-1405 (FAB)                                                        26



      B.   J&JI Failed to Satisfy the Manifest Disregard of the Law
           Standard

           J&JI maintains that the arbitration panel issued the

award in manifest disregard of the law for two reasons.                 (Docket

No. 100 at pp. 40—50.)         First, J&JI argues that the arbitration

panel   “disregarded    that    Law    75   forbids    a   damages   award   for

constructive termination.”        Id. at p. 41.         Second, J&JI asserts

that the arbitration panel misconstrued the 90-day payment term as

a non-essential provision of the 2005 agreement.               Id. at p. 42.

           The record is devoid of evidence suggesting that the

arbitration panel “ignored” Law 75.          See Advest, Inc. v. McCarthy,

914 F.2d 6, 9 (1st Cir. 1990); Hawayek v. A.T. Cross Co., 221 F.

Supp. 2d 254, 258 (D.P.R. 2002) (confirming arbitration award

because the “Court’s difference of opinion with the Arbitrator is

not   enough   to   overturn    his    verdict”)      (Casellas,     J.).    The

arbitration    award   sets    forth    a   well-reasoned      and   methodical

approach to the Law 75 dispute, citing the relevant statutes, case

law, and evidence.     (Docket No. 92. Ex. 2.)             J&JI disagrees with

the panel majority’s legal and factual conclusions.                  See Docket

No. 100 at p. 45.      The Court will not subvert the sound judgment

of the arbitration panel on this basis.               See Bangor Gas Co. v.

H.Q. Energy Servs. United States, 695 F.3d 181, 187 (1st Cir. 2012)
Civil No. 17-1405 (FAB)                                                        27

(noting that “an FAA award cannot be overturned based on mere

disagreement by the court with the panel on a debatable issue”).

IV.   Attorney’s Fees

      The arbitration panel awarded $464,126.25 in attorney’s fees

to Hospital Supply.      (Docket No. 92, Ex. 2 at p. 58.)                  Law 75

provides that “the court may allow the granting of attorney’s fees

to the prevailing party, as well as a reasonable reimbursement of

the expert’s fees.”      P.R. Laws Ann. tit. 10, § 278e.              The 2005

agreement specifies, however, that:

      each Party shall bear its own attorneys fees unless the
      arbitral tribunal issues a ruling finding that one of
      the Party’s actions and/or arguments to have been
      frivolous and orders the frivolous Party to bear the
      attorneys fees of the other Party.

(Docket No. 19, Ex. 1 at p. 18.)             J&JI moves to vacate the

allocation   of    attorney’s   fees.   (Docket    No.    100    at    p.    37.)

According to J&JI, the “majority awarded attorney’s fees without

making a finding of frivolity as agreed by the parties.”               Id.

      The   2005   agreement    authorized   the   arbitrators        to    award

attorney’s fees.     (Docket No. 19, Ex. 1 at p. 18.)           That they did

so without explicitly referring to the frivolity provision is

inconsequential for the purposes of the FAA.             See Oxford Health

Plans LLC v. Sutter, 569 U.S. 564, 572 (2013) (“All we can say is

that convincing a court of an arbitrator’s error – even his grave

error – is not enough . . . The potential for those mistakes is
Civil No. 17-1405 (FAB)                                                     28

the price of agreeing to arbitration.”); E. Seaboard Constr. Co.

v. Gray Constr., Inc., 553 F.3d 1, 13 (1st Cir. 2008) (holding

that pursuant to the FAA, “if the arbitrator is even arguably

construing or applying the contract and acting within the scope of

his authority, that a court is convinced he committed a serious

error does not suffice to overturn his decision”) (quoting United

Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)). 19

Accordingly, the arbitration award is CONFIRMED.

V.    Conclusion

      For the reasons set forth above, J&JI’s motion to vacate is

DENIED.    (Docket No. 100.)     Hospital Supply’s motion to confirm is

GRANTED.    (Docket No. 92.)      Accordingly, the award is CONFIRMED.

      There being no just reason to delay, Partial Judgment shall

be entered accordingly.        A scheduling order will be entered by

separate order for the claims concerning the exclusive agreements

which remain in force with respect to the products not included in

the 2005 agreement.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, September 25, 2019.



19 Tellingly, J&JI requested attorney’s fees from the arbitration panel,
asserting that Law 75 invalidated the 2005 agreement. (Docket No. 93, Ex. 6
at p. 67; Docket No. 132, Ex. 2.)       According to J&JI, the limitation of
“attorney’s fees only to cases where a party has acted frivolously . . . runs
counter to Law 75 and is therefore invalid.” Id. citing P.R. Laws Ann. tit 10,
§ 278c (“The provisions of this chapter are of a public order and therefore the
rights determined by such provisions cannot be waived.”).
Civil No. 17-1405 (FAB)                                  29


                          s/ Francisco A. Besosa
                          FRANCISCO A. BESOSA
                          UNITED STATES DISTRICT JUDGE
